DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 35, 36 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 9,435,138.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 26, 35, 36 and 45 are generic to all that is recited in claims 1 and 21 of U.S. Patent Number 9,435,138.  In other words, claims 1 and 21 of U.S. Patent Number 9,435,138 fully encompasses the subject matter of claims 26, 35, 36 and 45 and therefore anticipates claims 26, 35, 36 and 45.  
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, 13-14, and 18-21 of U.S. Patent No. 9,598,880.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 26-45 are generic to all that is recited in claims 1-6, 11, 13-14, and 18-21 of U.S. Patent Number 9,598,880.  In other words, claims 1-6, 11, 13-14, and 18-21 of U.S. Patent Number 9,598,880 fully encompasses the subject matter of claims 26-45 and therefore anticipates claims 26-45.  
Claims 26, 35, 36 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of U.S. Patent No. 10,024,079.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 26, 35, 36 and 45 are generic to all that is recited in claims 4-8 of U.S. Patent Number 10,024,079.  In other words, claims 4-8 of U.S. Patent Number 10,024,079 fully encompasses the subject matter of claims 26, 35, 36 and 45 and therefore anticipates claims 26, 35, 36 and 45.  
Claims 26, 35, 36 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 12, 13 and 18 of U.S. Patent No. 10,745,937.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 26, 35, 36 and 45 are generic to all that is recited in claims 7, 12, 13 and 18 of U.S. Patent Number 10,745,937.  In other words, claims 7, 12, 13 and 18 of U.S. Patent Number 10,745,937 fully encompasses the subject matter of claims 26, 35, 36 and 45 and therefore anticipates claims 26, 35, 36 and 45.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 29-39, and 43-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,813,260 to Widen.
Widen discloses plug body a lock plug assembly, comprising: a plug body (60); a plurality of rack pins (67) positioned within openings in the plug body; and an arcuate cover plate (40) rotatably coupled to the plug body and operable in a first angular position in which the rack pins are retained within the plug body and a second angular position in which the rack pins are removable from the plug body (column 6, lines 1-7), as in claim 26.
Widen also discloses a sidebar (80) movably coupled to the plug body, with a portion of the sidebar protruding beyond an outer surface of the plug body when the lock plug assembly is in a locked state (figures 8 and 10), as in claim 29, wherein the sidebar is positioned within an axial channel defined by the plug body, the axial channel communicating with each of the openings in the plug body (69); wherein the sidebar is free to move radially inward when an interference member formed on the sidebar is aligned with a receiving notch (70) defined by each of the plurality of rack pins; and wherein the sidebar is not free to move radially inward when the interference member is not aligned with the receiving notch of at least one of the plurality of rack pins (column 4, line 61-column 5, line 12), as in claim 30, as well as the plug body is cylindrically-shaped and defines an outer radius corresponding to an inner radius of the arcuate cover plate (figure 2), as in claim 31, and the arcuate cover plate is rotatable with respect to the plug body in an unlocked state of the lock plug assembly; and wherein the arcuate cover plate is not rotatable with respect to the plug body in a locked state of the lock plug assembly (column 6, lines 30-40), as in claim 32.
Widen further discloses the arcuate cover plate extends along an arc having a central angle between 180° and 200° (figures 6 and 7 show the span the cover plate occupies), as in claim 33, and the arcuate cover plate is snap fitted onto the plug body (snapped achieved by the interactions of 44, 45, 46), as in claim 34, as well as a plurality of rack pin biasing members, each positioned in one of the opening in the plug body between the arcuate cover plate and a corresponding one of the rack pins and configured to urge the corresponding one of the rack pins away from the arcuate cover plate (column 4, line 61-column 5, line 12), as in claim 35.

Widen additionally discloses a lock plug assembly, comprising: a plug body (60) having a circular shaped outer profile, the plug body comprising: a keyway (68) extending along a longitudinal axis of the plug body; and a plurality of openings (corresponding cavities inside the plug body; figures 8-11) communicating with the keyway; a plurality of rack pins (67) positioned in corresponding ones of the plurality of openings in the plug body; and an arcuate cover plate (40) rotatably coupled to the plug body and operable to selectably expose and selectably cover at least a portion of each of the plurality of openings in the plug body while remaining rotatably coupled to the plug body (column 6, lines 1-7), as in claim 36.
Widen also discloses the plug body further comprises an axial channel (69) formed on an outer surface of the plug body and communicating with each of the plurality of openings; and wherein the lock plug assembly further comprises a sidebar (80) positioned within the axial channel of the plug body with a portion of the sidebar protruding beyond an outer surface of the plug body when the lock plug assembly is in a locked state (figure 8 and 10), as in claim 37, wherein the sidebar is free to move radially inward when an interference member formed on the sidebar is aligned with a receiving notch (70) defined by each of the plurality of rack pins; and wherein the sidebar is not free to move radially inward when the interference member is not aligned with the receiving notch of at least one of the plurality of rack pins (column 4, line 61-column 5, line 12), as in claim 38.
Widen further discloses the arcuate cover plate is rotatable between an open position in which the plurality of rack pins are exposed, and a closed position in which the plurality of rack pins are covered by the arcuate cover plate (column 6, lines 30-40), as in claim 39, and the plug body is cylindrically-shaped and defines an outer radius corresponding to an inner radius of the arcuate cover plate (figure 2), as in claim 43, as well as the arcuate cover plate extends along an arc having a central angle between 180° and 200° (figures 6 and 7 show the span the cover plate occupies), as in claim 44.

Widen additionally discloses a method of pinning a lock plug assembly including a plug body (60), a plurality of rack pins (67) positionable in corresponding openings in the plug body, and an arcuate cover plate (40) rotatably coupled to the plug body, the method comprising: rotating the arcuate cover plate from a closed position in which the cover plate covers the openings in the plug body to an open position in which the openings in the plug body are exposed (column 6, lines 1-7); positioning each of the plurality of rack pins in the corresponding openings in the plug body when the arcuate cover plate is in the open position (column 6, lines 30-40); and rotating the arcuate cover plate from the open position to the closed position, thereby covering the openings and maintaining the rack pins within the plug body (column 6, lines 30-40), as in claim 45.
Allowable Subject Matter
Claims 27-28 and 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of one of the plug body and the arcuate cover plate includes a radial protrusion or ridge engagable with another of the plug body and the arcuate cover plate to resist rotation of the arcuate cover plate relative to the plug body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to lock cylinders with pin cover plates:
U.S. Patent Number 11,274,468 to Nye et al.; U.S. Patent Number 10,745,937 to Walls et al.; U.S. Patent Number 9,422,744 to Lin; U.S. Patent Number 8,186,194 to Field et al.; U.S. Patent Number 6,708,539 to Widen; U.S. Patent Number RE31,910 to Oliver; U.S. Patent Number 3,298,211 to Russell et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
December 13, 2022